Exhibit 10.1

CONFIDENTIAL TREATMENT – REDACTED COPY

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST UNDER 17 C.F.R. SECTIONS 24b-2, 200.80(B)(4) AND
230.406.

ADDENDUM

This Addendum (“Addendum”) is made and entered into this 31st day of July, 2014
by and between DOOSAN Infracore Co., Ltd. Having its principal place of business
at 7-11, Hwasu-dong, Dong-gu, Incheon, Korea (“SUPPLIER”) and POWER SOLUTION
INTERNATIONAL, an Illinois limited liability company (“PSI”), having its
principal place of business at 655 Wheat Lane, Wood Dale, Illinois 60191, United
States (PSI and its affiliates shall collectively be referred to herein as
“BUYER”).

WITNESSETH:

WHEREAS, the parties entered into a certain Agreement dated December 11, 2007
(the Agreement) and agreed Addendums dated:

August 28, 2008

December 11, 2008

November 18, 2009

December 31, 2009

June 19, 2012

WHEREAS, Article 2. GRANT OF THE BUYER in the Agreement, both parties agreed
that the SUPPLIER appoints BUYER as an exclusive buyer and distributor of
Products within Territory under the condition to fulfill the target volume.

WHEREAS, Provision 1, Performance Objective in the Addendum dated on June 19,
2012, BUYER agreed to fulfill the Performance Objective below:

 

Year

   2012      2013      2014      2015  

Quantity (units)

     835         1,000         1,200         1,400   

WHEREAS, in consideration of the mutual covenants and promises contained herein,
the SUPPLIER agrees and confirms that BUYER’s exclusivity rights shall remain
valid and enforceable through 2018 with volume commitment below.

 

Year

   2014     2015     2016     2017     2018  

Quantity (units)

     [*** ]      [*** ]      [*** ]      [*** ]      [*** ] 

WHEREAS, Article 3.7, BUYER shall discuss in advance and reach to an agreement
with SUPPLIER to use trademarks, logos, signs or other marks owned by SUPPLIER
for End Products.



--------------------------------------------------------------------------------

WHEREAS, Article 5.1, the price payable for any Products shall be as stated
below from July, 2014 based on the Purchase Order received to the Supplier
[*************]. Such prices shall be on the basis of FOB shipping point
pursuant to INCOTERMS 2000 of the International Chamber of Commerce. Prices are
specified in U.S. dollars. [***********************]

 

     (USD, FOB KOREAN PORT)  

Model

   SUFFIX    PRICE  

GE08TI, DRY TYPE

   EEPOF      [*** ] 

GE08TI, WET TYPE

   EEPOG      [*** ] 

GE12TI, WET TYPE

   EEIOH      [*** ] 

GV158TI, WET TYPE

   EZZOG      [*** ] 

GV180TI, WET TYPE

   EZSOD      [*** ] 

GV222TI, WET TYPE

   EZYOF      [*** ] 

WHEREAS, Article 12.1, this Agreement begins on the date above and will continue
through December 31, 2018. TERM in the Agreement requires 12 month notification
of the intent to terminate the agreement or it will automatically renew for one
year periods. Both parties understand the value and commitments made to develop
the Products and the market in the Territory and agree to a 12 month
notification of intent to terminate.

WHEREAS, Exhibit B. Warranty Policy, the Indemnification shall be added as
follows:

“It is expressly understood that Supplier shall defend and indemnify Buyer, its
subsidiaries and affiliates and hold each of them harmless against and from any
and all claims, damages and reasonable costs and expenses with respect to any
loss of or damage to Buyer’s property or a third party’s property, and any
injury to or death of any persons, proven to be directly and solely caused by
gross negligence or the willful misconduct of Supplier in connection with the
Products.”

WHEREAS, the Supply Agreement dated December 11, 2007, as amended remains in
full force and effect and is otherwise not changed or modified.

 

By:  

/s/ Gary S. Winemaster

    By:  

/s/ Dan Rim

Power Solutions International, Inc.       Doosan Infracore Co., Ltd.